IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 517 EAL 2015
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
DARRELL MYERS,                             :
                                           :
                   Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of February, 2016, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner, is:


      Did the Superior Court err in holding, in a published decision, that a
      warrant was required to obtain blood for a chemical test where the officer
      had probable cause to believe that the [Respondent] was driving under the
      influence of alcohol or a controlled substance, and [Respondent] did not
      affirmatively refuse consent?

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.